SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1070
CAF 15-00167
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF AMYN C.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

CHELSEA K., RESPONDENT-APPELLANT,
AND ISAAC C., RESPONDENT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered January 5, 2015 in a proceeding pursuant to
Family Court Act article 10. The order adjudged that the subject
child was neglected by respondents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent mother appeals from an order that adjudicated
the subject child to be neglected. We affirm. Family Court properly
made the determination that the child is derivatively neglected based
upon the evidence that the mother’s four other children were
determined to be neglected children, “ ‘including the evidence that
[the mother] had failed to address the mental health issues that led
to those neglect determinations and the placement of the custody of
those children with petitioner’ ” (Matter of Sophia M.G.-K. [Tracy
G.-K.], 84 AD3d 1746, 1746-1747; see Matter of Lillianna G. [Orena
G.], 104 AD3d 1224, 1225). Moreover, the neglect finding with respect
to the other four children was entered only two days before the
subject child was born, and thus “ ‘the prior finding . . . was so
proximate in time to [the instant] proceeding[] that it can reasonably
be concluded that the condition still exist[ed]’ ” (Sophia M.G.-K., 84
AD3d at 1747; see also Matter of Alexisana PP. [Beverly PP.], 136 AD3d
1170, 1171).

     Contrary to the mother’s implied contention, we conclude that the
court properly took judicial notice of its own prior proceedings (see
Gugino v Tsvasman, 118 AD3d 1341, 1342; Matter of Miranda F. [Kevin
                               -2-                 1070
                                              CAF 15-00167

D.], 91 AD3d 1303, 1305).




Entered:   November 18, 2016         Frances E. Cafarell
                                     Clerk of the Court